Exhibit 10.2
STRATEGIC CONSULTING SERVICES AGREEMENT
     THIS STRATEGIC CONSULTING SERVICES AGREEMENT (the “Agreement”) is entered
into and effective as of June 19, 2009 (the “Effective Date”) by and between
Echo Therapeutics, Inc., a Delaware corporation with a principal place of
business at 10 Forge Parkway, Franklin, Massachusetts 02038 (“Echo”), and Shawn
Singh, an individual residing at 1737 Elizabeth Street, San Carlos, California
94070 (“Consultant”).
RECITAL
     This Agreement sets forth the understanding of the parties with respect to
strategic consulting services to be provided by Consultant to Echo.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Description of Services. Consultant shall provide strategic business
consulting services and advice to Echo as requested by Echo’s President and
Chief Executive Officer from time to time (the “Services”).
     2. Compensation. Consultant shall be paid the equivalent of fifty thousand
dollars ($50,000) per year for the Services, which compensation shall be paid in
equal installments on the 1st and 15th calendar day of each month.
     3. Expenses. Consultant shall be reimbursed for all reasonable expenses
incurred in connection with the performance of the Services..
     4. Term. The initial term of this Agreement shall begin on the Effective
Date and shall end on June 30, 2010. The Agreement shall automatically renew for
additional one (1) year terms. Either party may terminate this Agreement at any
time after expiration of the initial term upon ninety (90) days prior written
notice to the other party of its intent to terminate. Notwithstanding the
foregoing, Echo may terminate this Agreement at any time based on Consultant’s
material breach of this Agreement, if such breach is not cured within five
(5) calendar days of a notice of the breach.
     5. Ownership of Work Product. Consultant acknowledges that all work
products produced hereunder shall be a work made for hire within the meaning of
Title 17 of the United States Code and shall be owned solely by Echo. To the
extent that any such work product is deemed not to be a work made for hire,
Consultant hereby assigns all right, title, and interest in and to such work to
Echo including, but not limited to, any copyright(s), patent rights, inventions,
and other embodiments of any work product prepared by Consultant pursuant to
this Agreement (collectively, the “Intellectual Property”). Consultant agrees to
maintain such records of his work relating to Intellectual Property as shall be
reasonably required by Echo and to deliver to Echo all embodiments of the work
product produced under this Agreement.

 



--------------------------------------------------------------------------------



 



Consultant hereby waives all claims to moral rights in any Intellectual
Property. During and after the term of this Agreement, Consultant agrees to
execute any and all assignments and other instruments, documents, and papers,
and to cooperate fully with Echo to the extent necessary or desirable to enable
Echo to assign, transfer, secure, maintain, defend and enforce rights in any of
the Intellectual Property. All rights granted to Echo by this Agreement shall be
applicable in all media including, without limitation, all electronic media.
     6. Rights of Others. To the best of his knowledge, Consultant will not
infringe upon or misappropriate the intellectual property rights of, or breach
an obligation of confidentiality to, any third party while performing his
obligations under this Agreement.
     7. Confidential Information. Consultant shall hold in confidence and shall
not, except in the course of performing Consultant’s obligations under this
Agreement or pursuant to written authorization from Echo, (a) directly or
indirectly reveal, report, publish, disclose or transfer Confidential
Information to any person or entity; (b) use any Confidential Information for
any purpose other than for the benefit of Echo; or (c) assist any person or
entity other than Echo in securing any benefit from Confidential Information.
For the purposes of this Agreement, “Confidential Information” includes, but is
not limited to: (a) information or material proprietary to Echo or designated as
confidential either orally or in writing by Echo; (b) information not generally
known by non-Echo personnel (other than those subject to confidentiality
obligations); (c) information which Consultant should know Echo does not wish to
have revealed to others or used in competition with Echo; and (d) information
that Consultant made or makes, conceived or conceives, developed or develops or
obtained or obtains through or has access to as a result of Consultant’s
relationship with Echo (including information received, originated, discovered
or developed in whole or in part by Consultant). Confidential Information also
includes any information which Echo obtains from a third party and treats as
proprietary or designates as Confidential Information, whether or not owned or
developed by Echo. Echo’s failure to mark any of the above information as
proprietary, confidential, or secret shall not affect its status as Confidential
Information protected by this Agreement. Confidential Information does not
include information that: (a) is or becomes publicly available through no fault
of Consultant; (b) is generally employed by the drug development or medical
device industry; (c) is disclosed to Consultant by a third party entitled to
disclose it; or (d) Consultant learned in performing work elsewhere in the drug
development or medical device industry, provided that such information was not
directly related to Echo.
     8. Independent Contractor. Consultant shall perform services hereunder as
an independent contractor. Consultant shall have no authority to enter into any
contract on behalf of Echo or otherwise cause Echo to be liable under any
contract or other agreement. Consultant shall not be considered an employee,
agent, or representative of Echo, nor shall Consultant be entitled to
participate in any Echo plans, arrangements or distributions pertaining to any
benefits provided to regular employees of Echo; provided, however, that
Consultant shall abide by all applicable provisions of Echo’s employee handbook.
     9. Taxes. Consultant shall pay all applicable taxes on his compensation
under this Agreement including, but not limited to, income taxes, employment and
unemployment taxes,

2



--------------------------------------------------------------------------------



 



Medicare and social security taxes. At Consultant’s request, Echo shall withhold
and make estimated payments of federal and state taxes on Consultant’s behalf in
connection with compensation paid to Consultant under this Agreement. Consultant
agrees to file all required forms and make all required payments (other than
those made by Echo at Consultant’s direction) appropriate to his tax status when
and as they become due. Consultant shall indemnify Echo and its officers,
directors and employees from and against all payments, losses, costs, liability,
expenses, damages, fines, penalties or judgments (including, without limitation,
attorneys fees and expenses) incurred as a result of Consultant’s failure to
(a) pay any taxes or fees related to compensation received under this Agreement;
(b) respond to any administrative inquiry concerning the payment of such taxes
and fees; or (c) defend against any administrative or judicial proceeding with
respect to the payment of such taxes.
     10. Successors and Assigns. The rights and obligations of each party under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of such party. Neither party hereto may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party.
     11. Waiver; Severability. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party. If any provision of this
Agreement is held to be invalid, such provision shall not be construed to impair
any other provisions of this Agreement.
     12. Governing Law. This Agreement shall be governed by the laws of
Delaware, without regard to its choice of law rules.
     13. Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the parties with respect to its subject matter and supersedes
all prior understandings between them. The agreement may not be modified except
by the written agreement of both parties.
     In witness whereof, the parties hereto have executed this Strategic
Consulting Services Agreement as of the date set forth above.
Echo Therapeutics, Inc.

             
By:
  Patrick Mooney   /s/ Shawn Singh    
 
 
 
Name: Patrick Mooney  
 
Shawn Singh    
 
  Title: Chief Executive Officer        

3